Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US 2015/0095021, Spivack hereinafter) in view of Pearson et al. (US 2011/0185027, Pearson hereinafter).

As to claim 1, Spivack teaches a computer-implemented method mediating and orchestrating communications with the client nodes and external services”),  the method comprising:
 receiving a message from one user of a plurality of users (e.g., para 34, “ Messages posted by users of the intelligence cluster 100”, “The metadata of the messages travels between users and clients via the social intelligence system 100”); 
parsing, via a natural language classifier, content of the message (e.g., para 44, “Parsing messages for the real-time web requires dealing with vast numbers of microcontents (e.g. small messages). That requires an efficient handling of the microcontents. In one embodiment, the natural language processing stack can be implemented in JavaScript. The natural language processing stack can run in any modern JavaScript environment (e.g. Webkit, NodeJS, Internet Explorer, etc.)”. Also, see FIG. 4); and 
determining, via the natural language classifier, 
 	performing a probabilistic determination (e.g., “confidence scores”, “probabilistic model”) based on a data set of information including one or more previous messages of the one user or other users of the plurality of users, one or more natural language expressions previously sent by the one user or other users of the plurality of users, or one or more natural language data sets (e.g., para 45, “the topics metadata include keywords that are most relevant to the messages. In some embodiments, the natural language processing stack assigns confidence scores to each of these keywords.”, “ whether the message is a news”, “repost content” and “the natural language processing stack includes a sentiment classifier implemented as a Naive Bayesian classifier, which is trained offline on an annotated set of positive, negative and neutral messages. Then the resulting probabilistic model is send to the client node for the sentiment classification” in para 51), 

 	identifying a natural language expression from the one or more natural language expressions that is most similar to the content of the message (e.g., para 47, “marking up a word in a text as corresponding to a particular part of speech, based on both its definition, as well as its context--i.e. relationship with adjacent and related words in a phrase, sentence, or paragraph”); and
 associating the identified natural language expression (e.g., para 50, “a matching index 640 of the type classification layer 650. The matching index 640 is a set of expressions that ensures a highly efficient matching. The matching index 640 can be sent to web browsers or anywhere the type classification layer 650 is running.”) 
 	However, Spivack does not  teach determining a user intent, associating the identified natural language expression as the user intent
 	Pearson teaches determining a user intent for interacting with a service provider or a smart device (e.g., para 46-47, “FIG. 6, an exemplary block diagram illustrates basic components of the intent determining component 502”, “a classifier 608 to determine intent.”), performing a probabilistic determination based on a data set of information including one or more previous messages of the one user or other users of the plurality of users (e.g., para 45-47, “The analyzer 602 can categorize the data based on metadata, location of a subset of data (e.g., structured data) within the data, content, context, keywords, history, heuristics, inferences, rules, demarcation”, “The classifier 608 compares extracted features to training set data to determine the intent of such extracted features. Training sets can be manually and/or automatically generated and utilized during training-time to train the classifier 608.), associating the identified natural language expression (e.g., “linguistic structure”)  as the user intent (e.g., para 47, “the training sets at least include information related to data properties and linguistic structure.”, “the determined intent is provided to the decision component 506 (see FIG. 5), which compares the determined intent (e.g., probability) with a threshold value for one or more applications to identify target applications for processing the message data 106. It is to be appreciated that the classifier 608 can be any classifier such as a Support Vector Machine, Bayesian, or knowledge-engineered classifier”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Spivack by adopting the teachings of Pearson to allow “ messages can be categorized to a specific application and, thus, reduce inbox triage load”  (see Pearson, abstract).


As to claim 2, Spivack teaches wherein the one or more natural language expressions previously sent by the one user or the other users of the plurality of users are stored in a map on a storage device (e.g., see FIG. 1, para 34, “The server nodes 110 of the social intelligence system 100 store a social network information store 122 (including social graph and message store)”).  


As to claim 3, Spivack teaches wherein the natural language classifier comprises a machine learning tool configured to apply rules developed by analyzing a plurality of real-world examples (e.g., para 51, “the natural language processing stack includes a sentiment classifier implemented as a Naive Bayesian classifier, which is trained offline on an annotated set of positive, negative and neutral messages.  Then the resulting probabilistic model is send to the client node for the sentiment classification”).  

As to claim 4, Spivack teaches wherein the one or more natural language data sets further comprise descriptions of services provided by one or more service providers, documentation regarding the services (e.g., para 45, “the natural language processing stack extracts different types of metadata from the messages including topics, types, categories, languages, and others. The topics metadata include keywords that are most relevant to the messages. In some embodiments, the natural language processing stack assigns confidence scores to each of these keywords. The types metadata includes status of the messages, mood of the messages, whether the message is an offer, whether the message is a service, whether the message is a news.“), or documentation of one or more smart devices communicatively coupled to the natural language classifier.  

As to claim 5, Spivack teaches wherein the one or more natural language expressions comprise queries or instructions mapped to one or more functions or parameters that the service provider or the smart device is configured to perform (e.g., para 45, “. The categories metadata can include business, technology, entertainment, etc. The languages metadata indicates the language that the message's content is written in. Other metadata include uniform resource locators ("URLs"), mentions, hashtags, repost content, emoticons, content identification keys, etc.”).  

As to claim 6, Spivack teaches wherein: the service provider and the smart device are each associated one or more internet of things (IoT) handlers, the one or more associated IoT handlers are configured to format the queries or the instructions for the service provide or the smart device, and a format and/or a protocol required by the service provider or the smart device are stored in a storage device (e.g., para 102-103, “a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. “, “  a client computer, a personal computer (PC), a user device, a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, an iPad, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, a console, a hand-held console, a (hand-held) gaming device, a music player, any portable, mobile, hand-held device, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine” for “The network interface device enables the machine 1100 to mediate data in a network with an entity that is external to the host server, through any known and/or convenient communications protocol supported by the host and the external entity. The network interface device can include one or more of a network adaptor card, a wireless network interface card, a router, an access point, a wireless router, a switch, a multilayer switch, a protocol converter, a gateway, a bridge, bridge router, a hub, a digital media receiver, and/or a repeater” in para 108).  

As to claim 7, Spivack does not teach wherein the determining of the user intent further comprises determining based on a location of a device of the one user and/or a time the message was output by the device of the one user.  However, Pearson teaches wherein the determining of the user intent further comprises determining based on a location of a device of the one user and/or a time the message was output by the device of the one user (e.g., “the WMA 116 can categorize data based on metadata, location of a subset of data within the data, content, context, keywords, history, heuristics, inferences, rules, demarcations, extrinsic information such the source of the data, the time of day and/or day of week the data was transmitted and/or received”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Spivack by adopting the teachings of Pearson to allow  “ messages can be categorized to a specific application and, thus, reduce inbox triage load”  (see Pearson, abstract).

As to claim 8, see rejection of claim 1 above. Spivack teaches further a non-transitory computer readable storage medium comprising computer executable instructions stored thereon to cause one or more processing units to (e.g., para 104, “medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform”):.

As to claim 9, see rejection of claim 2 and 6 above. Spivack teaches further wherein the one or more natural language expressions previously sent by the one user or the other users of the plurality of users are stored in a map on a storage device and wherein a format and/or a protocol required by the service provider or the smart device are stored in the storage device (e.g., para 108, “The network interface device enables the machine 1100 to mediate data in a network with an entity that is external to the host server, through any known and/or convenient communications protocol supported by the host and the external entity. The network interface device can include one or more of a network adaptor card, a wireless network interface card, a router, an access point, a wireless router, a switch, a multilayer switch, a protocol converter, a gateway, a bridge, bridge router, a hub, a digital media receiver, and/or a repeater”).  

As to claim 10-14, see rejection of claims 3-7 above.

As to claim 15, see rejection of claim 1 above. Spivack teaches further a universal interaction platform, comprising: a non-transitory computer readable storage medium; a messaging service software module stored on the non-transitory computer readable storage medium, the messaging service software module configured to (See FIG. 1).

As to claim 16, see rejection of claim 6 above. 

As to claim 17, see rejection of claim 4 above.  

As to claim 18, see rejection of claim 9 above. 

As to claim 19, see rejection of claim 5 above.

As to claim 20, see rejection of claim 7 above. 
As to claim 21, see rejection of claim 3 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/CRAIG C DORAIS/Primary Examiner, Art Unit 2194